      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICtttill
                           MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION     NG -2     nzi           p   2: 1 8
                                                                               TT, CU(
ALISA PARK, Individually and on                                              ,,oURT PLAINTIFF
Behalf of All Others Similarly Situated                                      :7 1 ALA

vs.                                    No. 2:21-cv-                  tvr-

B & M MANAGEMENT                                                                  DEFENDANT
COMPANY, LLC

                   ORIGINAL COMPLAINT—COLLECTIVE ACTION

       COMES NOW Plaintiff Alisa Park ("Plaintiff), individually and on behalf of all others

similarly situated, by and through her attorney Courtney Lowery of Sanford Law Firm,

PLLC, and for her Original Complaint—Collective Action ("Complaint") against Defendant

B & M Management Company, LLC ("Defendant), she states and alleges as follows:

                            I.      PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff, individually and on behalf of

all others similarly situated, against Defendant for violations of the overtime provisions of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.("FLSA").

      2.      Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

Defendant's failure to pay proper overtime compensation under the FLSA.

                             II.    JURISDICTION AND VENUE

      3.     The United States District Court for the Middle District of Alabama has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C.§ 1331 because

this suit raises federal questions under the FLSA.
                                              Page 1 of 10
                       Alisa Park, et al. v. B & M Management Company, LLC
                                U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                               Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 2 of 10




       4.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Northern Division of the Middle District of Alabama; therefore,

venue is proper within this District pursuant to 28 U.S.C.§ 1391.

                                       III.    THE PARTIES

       5.      Plaintiff is an individual and resident of Gwinnett County, Georgia.

       6.      Defendant is a domestic limited liability company.

       7.      Defendant's registered agent for service of process is Corporation Service

Company, at 641 South Lawrence Street, Montgomery AL, 36104.

       8.      Defendant, in the course of its business, maintains a website at

https://www.bandm.orq/.

                               IV.     FACTUAL ALLEGATIONS

       9.     Plaintiff repeats and realleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       10.    Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as vehicles and fuel.

       11.     Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       12.    Defendant is an employer within the meaning of the FLSA and has been, at

all times relevant herein, Plaintiffs employer.

       13.    Defendant is a property management company.

                                               Page 2 of 10
                        Alisa Park, et al. v. B & M Management Company, LLC
                                 U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                                Original Complaint—Collective Action
        Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 3 of 10




         14.    Defendant manages properties throughout the southern United States,

including Alabama, Arkansas, Florida, Georgia, Kentucky, Mississippi, Missouri, South

Carolina, Tennessee and Texas.

         15.    At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

        16.     Defendant employed Plaintiff as an hourly-paid Leasing Consultant from

2016 to the present.

        17.     Plaintiff worked at Defendant's property in Suwanee, Georgia.

        18.     Defendant also employed other Leasing Consultants.

        19.     Plaintiff was primarily responsible for communicating with prospective

tenants, processing tenant applications, generating leases and renewal offers,

contributing to Defendant's social media presence, providing customer service to tenants,

maintaining model and vacant units, and processing work orders and scheduling vendor

work.

        20.    Other Leasing Consultants had the same or similar duties as Plaintiff.

        21.    Defendant directly hired Plaintiff and other Leasing Consultants, controlled

their work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

        22.    In addition to her hourly wage, Plaintiff received monthly bonuses based on

how many tenants renewed their leases, the length of leases they signed for, and the

rental rates of the units leased.

        23.    Other Leasing Consultants also received a monthly bonus based on the

same factors.

                                               Page 3 of 10
                        Alisa Park, et al. v. B & M Management Company, LLC
                                 U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                                Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 4 of 10




       24.    These bonuses were nondiscretionary because Defendant informed

Leasing Consultants of the bonuses upon hiring, the Leasing Consultants expected to

receive these bonuses and did in fact receive the bonuses on a regular basis.

       25.    Upon information and belief, all or most Leasing Consultants receive

monthly bonuses.

       26.    Defendant informs Leasing Consultants of the bonuses upon hiring

because the bonuses are part of Defendant's compensation package and Leasing

Consultants expect to receive the bonuses.

       27.    In addition to her hourly wage, Plaintiff receives a monthly rent credit of

around $400.00.

       28.    Other Leasing Consultants also receive a rent credit.

       29.    Plaintiff and other Leasing Consultants regularly or occasionally worked in

excess of forty hours per week throughout their tenure with Defendant.

       30.    Defendant paid Plaintiff and other Leasing Consultants 1.5x times their base

hourly rate for the hours they worked over 40 each week.

      31.     However, Defendant did not include the bonuses or rent credits that were

paid to Plaintiff and other Leasing Consultants in their regular rates when calculating their

overtime pay even though Plaintiff and other Leasing Consultants received bonuses or

rent credits in pay periods in which they also worked in excess of forty hours per week.

      32.     Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as nondiscretionary bonuses and rent credits, "must be totaled in

with other earnings to determine the regular rate on which overtime pay must be based."



                                              Page 4 of 10
                       Alisa Park, et al. v. B & M Management Company, LLC
                                U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                               Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 5 of 10




       33.    Defendant violated the FLSA by not including all forms of compensation,

such the non-discretionary bonuses of Plaintiff and other Leasing Consultants, in their

regular rate when calculating their overtime pay.

       34.    Defendant's pay practices were the same for all Leasing Consultants who

received bonuses and rent credits.

       35.    Upon information and belief, the pay practices that violate the FLSA alleged

herein were the same at all of Defendant's facilities because the policy was a centralized

human resources policy implemented uniformly from the corporate headquarters.

       36.    Because of the volume of work required to perform their jobs, Plaintiff and

other Leasing Consultants consistently worked in excess of forty hours per week.

       37.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other Leasing Consultants violated the FLSA.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS

       38.    Plaintiff repeats and realleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       39.    Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b)of the FLSA,29 U.S.C.§ 216(b), on behalf of all persons

similarly situated as Leasing Consultants who were, are, or will be employed by

Defendant within the applicable statute of limitations period, who are entitled to payment

of the following types of damages:

       A.     Overtime premiums for all hours worked over forty in any week;

       B.     Liquidated damages; and

       C.     Attorney's fees and costs.

                                                Page 5 of 10
                         Alisa Park, et al. v. B & M Management Company, LLC
                                  U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                                 Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 6 of 10




         40.     Plaintiff proposes the following collective under the FLSA:

                 All Leasing Consultants who received a bonus or rent credit
              in connection with work performed in at least one week in which
                   they worked over forty hours within the past three years.

         41.     In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

       42.       The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

       43.       The members of the proposed FLSA collective are similarly situated in that

they share these traits:

         A.      They were paid hourly;

         B.      They were eligible for and received nondiscretionary bonuses;

         C.      They received a rent credit;

         D.      They worked over forty hours in at least one week in which they performed

work related to a bonus or rent credit;

         E.      They were subject to Defendant's common policy of failing to pay a proper

overtime rate for hours worked over forty in a week; and

       F.        They had the same or substantially similar job duties and requirements.

      44.        Plaintiff is unable to state the exact number of the collective but believes

that the collective exceeds one hundred (100) persons.

      45.        Defendant can readily identify the members of the collective, who are a

certain portion of the current and former employees of Defendant.

                                                Page 6 of 10
                         Alisa Park, et al. v. B & M Management Company, LLC
                                  U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                                 Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 7 of 10




       46.     The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

       47.     The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                           VI.    FIRST CLAIM FOR RELIEF
                      (Individual Claim for Violation of the FLSA)

       48.     Plaintiff repeats and realleges all previous paragraphs of this Complaint as

though fully set forth herein.

       49.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA,29 U.S.C.§ 201, et seq.

       50.     At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       51.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       52.     Defendant classified Plaintiff as nonexempt from the overtime requirements

of the FLSA.

      53.      Despite Plaintiffs entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiff 1.5x her regular rate for all hours worked in excess of 40

per week.

      54.      Defendant knew or should have known that its actions violated the FLSA.

      55.      Defendant's conduct and practices, as described above, were willful.


                                              Page 7 of 10
                       Alisa Park, et al. v. B & M Management Company, LLC
                                U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                               Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 8 of 10




       56.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiffs initial complaint, plus periods of equitable tolling.

       57.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA,and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C.§ 216(b).

       58.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII. SECOND CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

       59.    Plaintiff repeats and realleges all previous paragraphs of this Complaint as

though fully set forth herein.

       60.    Plaintiff asserts this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C.§ 201, et seq.

       61.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       62.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x their regular wages for all hours worked over 40 in a week, unless an employee


                                               Page 8 of 10
                        Alisa Park, et al. v. B & M Management Company, LLC
                                 U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                                Original Complaint—Collective Action
      Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 9 of 10




meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying

Department of Labor regulations.

       63.    Defendant classified Plaintiff and other similarly situated employees as

nonexempt from the overtime provisions of the FLSA.

       64.    Defendant failed to pay Plaintiff and similarly situated employees 1.5x their

regular rate for all hours worked in excess of 40 per week.

       65.    Defendant deprived        Plaintiff and similarly situated employees of

compensation for all of the hours worked over forty per week, in violation of the FLSA.

       66.    Defendant knew or should have known that its actions violated the FLSA.

       67.    Defendanfs conduct and practices, as described above, were willful.

       68.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all similarly situated employees for monetary damages, liquidated damages and

costs, including reasonable attorney's fees provided by the FLSA for all violations which

occurred beginning at least three years preceding the filing of Plaintiffs initial complaint,

plus periods of equitable tolling.

      69.     Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff and similarly situated employees are entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

      70.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                                              Page 9 of 10
                       Alisa Park, et al. v. B & M Management Company, LLC
                                U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                               Original Complaint—Collective Action
     Case 2:21-cv-00509-MHT-KFP Document 1 Filed 08/02/21 Page 10 of 10




                               VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Alisa Park, individually and on behalf

of all others similarly situated, respectfully prays that Defendant be summoned to appear

and to answer this Complaint and for declaratory relief and damages as follows:

       A.     Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, and its related regulations;

       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and others similarly situated for

all unpaid overtime wages under the FLSA and its related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA and its related regulations;

       E.     An order directing Defendant to pay Plaintiff and all others similarly situated

interest, a reasonable attorney's fee and all costs connected with this action; and

       F.    Such other and further relief as this Court may deem just and proper.

                                                    Respectfully submitted,
                                                    ALISA PARK, Individually
                                                    and on Behalf of All Others
                                                    Similarly Situated, PLAINTIFF
                                                    SANFORD LAW FIRM, PLLC
                                                    Kirkpatrick Plaza
                                                    10800 Financial Centre Pkwy, Suite 510
                                                    Little Rock, Arkansas 72211
                                                    Telephone:(501)221-0088
                                                    Facsim' e:(88 )787-2040


                                                      ourtn y Lo ery
                                                    Ala. Bar No. 4047V46J
                                                    dourtnev@sanfordlawfirm.com
                                              Page 10 of 10
                       Alisa Park, et al. v. B & M Management Company, LLC
                                U.S.D.C.(M.D. Ala.) No. 2:21-cv-
                               Original Complaint—Collective Action
